DETAILED CORRESPONDENCE
Summary
This Office Correspondence is based on the Reply filed with the Office on 21 January 2021, regarding the International Business Machines Corporation application.

Claims 1, 2, and 5-22 are currently pending and have been fully considered.

Applicant’s arguments, with respect to the drawings have been fully considered and are persuasive.  The objection of the drawings has been withdrawn. 

	
Allowable Subject Matter
Claims 1, 2 and 5-22 are allowed.

The following is an examiner’s statement of reasons for allowance: The previously cited Derr reference (published German Patent Application DE 101 51 232 A1) is the closest prior art reference to the instant indicated claims.  However, Derr does not teach or suggest a sensor apparatus having a storage container with a deformable wiper having one or more slit (as required by each of amended independent claims 1 and 17).  Nor does Derr teach or suggest a sensor apparatus having a storage container, wherein the storage container contains immobilized with a within a gel (as required by independent claim 21).  Therefore, all present independent claims and their dependent claims are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN C BALL whose telephone number is (571)270-5119.  The examiner can normally be reached on M - F, 9 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571)272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J. Christopher Ball/           Primary Examiner, Art Unit 1795                                                                                                                                                                                             	6 April 2021